Investor Supplement First Quarter Update - 2011 2 Forward-Looking Statements Certain statements made by Meadowbrook Insurance Group, Inc. in this presentation may constitute forward-looking statements including, but not limited to, those statements that include the words "believes," "expects," "anticipates," "estimates," or similar expressions. Please refer to the Company's most recent 10-K, 10-Q, and other Securities and Exchange Commission filings for more information on risk factors. Actual results could differ materially. These forward- looking statements involve risks and uncertainties including, but not limited to the following: the frequency and severity of claims; uncertainties inherent in reserve estimates; catastrophic events; a change in the demand for, pricing of, availability or collectability of reinsurance; increased rate pressure on premiums; obtainment of certain rate increases in current market conditions; investment rate of return; changes in and adherence to insurance regulation; actions taken by regulators, rating agencies or lenders; obtainment of certain processing efficiencies; changing rates of inflation; and general economic conditions. Meadowbrook is not under any obligation to (and expressly disclaims any such obligation to) update or alter its forward-looking statements whether as a result of new information, future events or otherwise. 3 (in thousands, except ratios) Underwriting and Investing Activities Top line earned premium growth driven primarily bynew initiatives that were launched in the second half of Growth in net investment income reflects 11.6% growth in average invested assets, off-set by a prolonged lower yields.See the following slide for combined ratio analysis Net Commissions & Fees Decline in fee and commission revenue is driven by conversion of USSU to our paper Excluding the conversion, net commissions and fees were up slightly in 2011 The increase in GS&A relates primarily to investments in sales initiatives to stimulate revenue growth in net commissions and fees Other Expenses Reduction in other expenses driven by a reduction in the variable compensation expense accrual in the current quarter, interest rate and reduction of scheduled amortization 4 Loss and LAE Ratio The 2011 loss ratio includes 1.9 points of favorable development compared to 6.4 points of favorable development in 2010. The accident year loss ratio improved to 63.6% from 64.2%, driven primarily by: Lower level of losses in 2011 as compared to 2010 on certain short-tail lines of business Anticipated benefit of rate and underwriting actions effectuated in 2010 Expense Ratio The 2011 expense ratio decreased 0.6 points in comparison to the same 2010 period.The decrease was primarily driven by: Decrease in insurance related assessments Continued leveraging of fixed costs over a larger premium base (in thousands, except ratios) Calendar Year Ratios 3 months ended 2010 3 months ended 2011 Net Earned Premium Net Loss and Loss Adjustment Expense GAAP Net Loss and LAE Ratio 57.8% 61.7% Policy Acquisition and Other Underwriting Expenses GAAP Expense Ratio 34.3% 33.7% GAAP Combined Ratio 92.1% 95.4% Accident Year Ratios Calendar Year GAAP Net Loss and LAE Ratio 57.8% 61.7% Favorable Prior Year Development Impact of Favorable Prior Year Development 6.4% 1.9% Accident Year Loss Ratio 64.2% 63.6% GAAP Expense Ratio 34.3% 33.7% Accident Year Combined Ratio 98.5% 97.3% 5 ROE Components We have generated predictable earnings over the past two years, meeting our target ROAE range of 10% - 17%. *2011 figures are annualized for comparative purposes 6 ROAE & Combined Ratio Illustration 2010 - ROAE of 11.4%, Combined Ratio of 95.0% and Investment Yield of 4.2% 2011 - Annualized ROAE of 10.9%, QTD Combined Ratio of 95.4% and Investment Yield of 4.2% as of 3/31 2010 A We strive to deliver predictable earnings across the market cycle with a return on average equity target of 10% - 17%. 7 Investment Portfolio Appendix 8 We Maintain a High Quality, Low Risk Investment Portfolio We maintain a conservative investment portfolio Portfolio Allocation and Quality Allocation based on market value Low equity risk exposure –98% fixed income and cash –2% equity High credit quality –98% of bonds are investment grade –Average S&P rating of AA / Moody’s of Aa2 The effective duration of our $1.3 billion portfolio is 5.1 years The duration on net reserves of $802 million is approximately 3.4 years NOTE: Data above as of March 31, 2011 9 Municipal Bonds—March 31, 2011 Profile State Profile Municipals v. Entire Portfolio Quality Indicators $545 million market value; 43% of the investment portfolio March 31, 2011 net unrealized gain was $19.2M Tax exempt unrealized gain$18.8M Taxable unrealized gain$0.4M Average tax equivalent yield:5.52% FMV as a % of BV is 103.7% as of March 31, Summary Profile Credit Enhancements* Based on market value 10 Structured Securities—March 31, 2011 Profile $246 million market value; 19% of the managed portfolio March 31, 2011 unrealized gain was $11.7M RMBS unrealized gain$9.9M CMBS unrealized gain$ 0.7M ABS unrealized gain$ 1.1M Average investment yield:5.10% Quality Indicators Structured Profile Summary Profile 11 Corporate Fixed Income—March 31, 2011 Profile Quality Indicators $433 million market value; 34% of the investment portfolio March 31, 2011 unrealized gain was $17.7M. Average investment yield: 4.43% Summary Profile Corporate’s v. Entire Portfolio Corporate’s Profile 12 Government and Agency—March 31, 2011 Profile $24 million market value; approximately 2% of the managed portfolio 100% rated AAA March 31, 2011 unrealized gain was $1.0 million Average investment yield: 3.26% Government and Agency v. Entire Portfolio Summary Profile Government v. Agency 13 Equities—March 31, 2011 Profile Equity Mix Profile Equities v. Entire Portfolio Top 5 Equity Holdings $29 million market value; 2% of the managed portfolio March 31, 2011 unrealized gain was $3.5M Preferred stock unrealized gain$2.4M Bond mutual fundunrealized gain $1.1M Average tax equivalent yield: 7.66% Summary Profile
